Citation Nr: 1523442	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for an eye condition, to include glaucoma.

2. Entitlement to service connection for an eye condition, to include glaucoma.

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to an initial compensable rating for a scalp condition, to include eczematous dermatitis and scarring alopecia of the posterior scalp.

5. Entitlement to service connection for headaches, including as secondary to the Veteran's scalp condition.

6. Entitlement to an initial compensable rating for status post fractures to the right leg tibia and fibula.


REPRESENTATION

Appellant represented by:	Vonne L. Karraker, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 for hearing loss and a scalp condition, February 2010 for headaches, and January 2012 for glaucoma and status post right leg fractures, all from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board rephrased the Veteran's claims for service connection for glaucoma and increased rating for eczematous dermatitis to service connection for an eye condition, to include glaucoma, and increased rating for a scalp condition, to include eczematous dermatitis and scarring alopecia of the posterior scalp, respectively.  This was done in order to better encapsulate the Veteran's diagnoses and treatments, and to afford him the broadest possible opportunities for service connection.

The issues of service connection for an eye condition, to include glaucoma, and service connection for headaches, including as secondary to his scalp condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2009 RO decision, service connection for an eye condition, to include glaucoma, was denied.
 
2. New evidence received since the August 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an eye condition, to include glaucoma.

3. The Veteran had, at worst, Level II hearing loss in his right ear and Level III hearing loss in his left ear.

4. The Veteran's scalp condition affects at most 1.5 percent of his body, results in itching, burning, and redness of the skin, and requires both topical and oral treatment.

5. The Veteran's scalp condition includes scarring, and the scars are painful.

6. In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for his claim of an increased rating for status post fractures to the right leg tibia and fibula is requested.


CONCLUSIONS OF LAW

1. The August 2009 RO decision denying service connection for an eye condition, to include glaucoma, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's August 2009 decision, and the claim of service connection for an eye condition, to include glaucoma is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

4. The criteria for an initial 10 percent rating for scalp condition (based on surface area and treatment) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.118, Diagnostic Code 7806 (2014).

5. The criteria for an initial 10 percent evaluation for a scalp condition (based on painful scarring) were approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2014).

6. The criteria for withdrawal of an appeal for an increased rating for status post fractures to the right leg tibia and fibula by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in January 2009, February 2009, October 2009, and May 2011 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.

 VA examinations adequate for adjudication purposes were provided to the Veteran in June 2008, July 2010 and April 2014 for his hearing loss claim, in June 2008, June 2010, and March 2014 for his scalp condition.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his hearing loss and scalp condition in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Reopen Claim for Eye Condition

In an August 2009 rating decision, the RO denied the Veteran's claim for service connection for an eye condition on the basis that there was no medical evidence linking the Veteran's current diagnosis of glaucoma the Veteran's diagnosed eye conditions in service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  A VA examination took place in July 2010, but the evidence from that examination did not qualify as new or material because it provided a slightly more specific diagnosis but did not offer any new theories for a nexus between the Veteran's in-service and current conditions.  Accordingly, the August 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

An October 2010 VA Form 9, the Veteran stated that "...in service, they never checked behind the eyes to find out if you have problems..."  The Veteran also stated that, while in service, there were rifle fires and flares that impacted his vision.  Though in December 2008 the Veteran alleged that he was not checked for eye problems beyond reading an eye chart upon exit and discussed muzzle flashes, the Veteran's statement in October 2010 is more detailed and specific, and thus qualifies as new evidence.  The evidence is material, because a lack of comprehensive testing to include "behind the eyes" in service and the Veteran's contention of an in-service eye injury (rifle flares) relate to an unestablished fact necessary to substantiate the claim, namely, a nexus between the Veteran's current condition and in-service injury.  Assuming the credibility of the evidence, the Veteran's claim for service connection for an eye condition is reopened.

III. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A. Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2014).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2014).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran had an audiogram in June 2008.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
70
100
LEFT
10
30
95
105

The average pure tone threshold was 50 in the right ear and 60 in the left ear, and his speech recognition score using the Maryland CNC test was 90 percent in the right ear and 88 percent in the left ear.

In March 2009, the Veteran was examined by K.D.L., Au.D. regarding his hearing loss.  She found both ears to be normal upon physical examination, with the exception of a lack of acoustic reflexes in both ears.  Dr. K.D.L. also performed an audiogram.  The Veteran's pure tone thresholds at that examination, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
75
110
LEFT
15
30
90
110

The average pure tone threshold was 56 in the right ear and 61 in the left ear.  No Maryland CNC test was performed.  Dr. K.D.L. diagnosed profound sensorineural hearing loss in both ears.  She noted that the Veteran's hearing loss may affect the Veteran when background noise was present.

The Veteran had another VA audiogram in July 2010.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
70
100
LEFT
15
30
95
100

The average pure tone threshold was 50 in the right ear and 60 in the left ear, and his speech recognition score using the Maryland CNC test was 98 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's ear canals were free of cerumen bilaterally.

The Veteran had a final VA audiogram in April 2014.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
80
100
LEFT
10
35
95
105

The average pure tone threshold was 52.5 in the right ear and 61.25 in the left ear, and his speech recognition score using the Maryland CNC test was 88 percent in the right ear and 92 percent in the left ear.

The Veteran was diagnosed with sensorineural hearing loss, both in the 1000 to 4000 Hertz range and in the 6000 Hertz or higher range.  The examiner noted that the Veteran had difficulty understanding people on the telephone, had to turn off the television or radio to hear on the phone, turned the television volume up louder than others, and sometimes required people to talk louder than normal to him, especially when the conversation was outside.

The Board analyzed all applicable audiometric examination results.  Based on the results from the VA examinations, the Veteran had an average pure tone threshold between 50 and 56 in the right ear and between 60 and 61 in the right ear.  The right ear's Maryland CNC test results were between 88 and 98 in the right ear and 88 and 96 in the left ear. 

Applying the results of the examinations to Table VI reflects that at their worst, the Veteran had Level II hearing loss in his right ear and Level III hearing loss in his left ear.  Applying Level II for the right ear and Level III for the left ear results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2014).

Based upon the results from the VA examination discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. §§ 4.85, 4.86 (2014).

The examination performed by Dr. K.D.L. did not include Maryland CNC test results.  Dr. K.D.L.'s puretone threshold results were in line with the puretone threshold results found by the VA.  The Board does not use only puretone threshold results to rate hearing loss, unless the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other similar discrepancies exist, or when the puretone thresholds at each of the four specified frequencies is 55 decibels or more.  Dr. K.D.L. did not certify that she chose not to perform the Maryland CNC test for the reasons noted above, and the Veteran's audiogram did not show that each of the four specified frequencies were at 55 decibels or more.  For this reason, though Dr. K.D.L.'s audiogram is helpful in showing hearing changes over time, the puretone threshold scores she measured are not pertinent to rating the Veteran's hearing condition.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech and needing to turn up the volume on the television, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing the television or speaking to people on the phone, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the VA examination to be more probative than the lay evidence, and a compensable disability evaluation for bilateral hearing loss must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a compensable rating during the appeal period and, since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral hearing loss are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Any exceptional claims of disability for bilateral hearing loss due to surgeries or infection are captured by the Veteran's service-connected disability of right ear cholesteatoma.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty understanding conversations on the phone and needing to turn up the television or ask others to speak up, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2014)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's reported symptoms that occur outside of laboratory testing, as described above, are factors contemplated in the regulations and rating criteria as defined, or factors encapsulated by other service connected disabilities.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board has determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.

B. Scalp Condition

The Veteran is currently rated under Diagnostic Code 7806.  Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

 A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

 A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

 A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

In March 2008, the Veteran walked in to a VA facility, complaining of an excessive red macular rash with some areas of discoloration.  A physician's assistant noted that the rash was severe.

In April 2008, the Veteran's treatment records indicated that he had a recently resolved flare of his skin condition.  The records noted that the Veteran's rash began as the size of a quarter and now covered a large portion of his occipital scalp.  On that date, the area was noted as 10 centimeters of scarred plaque with surrounding erythema, crust, and deep pustules at the vertex of an otherwise normal scalp.

In June 2008, the Veteran underwent a VA examination for his skin disorder.  At the examination, the Veteran recounted his history with the condition; the Veteran believed the etiology of the condition was a bug bite in Korea in service in 1995, and that after the event, he noticed a lesion that waxed and waned over time that could have a scaly, reddish, irritated area during a flare-up.  In 1995 the Veteran underwent a punch biopsy which found a nonspecific granulomatous type of response.  In the 24 to 36 months prior to the current examination, the Veteran always had some kind of problem with the skin area, which he described as pink, flaky, desquamative, and sometimes purulent with separation and pus.  The Veteran described having to get rid of pillow cases because they were soiled.  The Veteran mentioned using over-the-counter topical ointments to treat the skin.  At the time of the examination, the Veteran was having the most severe flare-up he had experienced.  He indicated that he was taking doxycycline twice a day and using a topical ointment.  This particular flare-up was diagnosed as Staphylococcus aureus and Acinetobacter.  He described the skin area as slightly painful, but no longer draining.  The Veteran's flare-up was depilating, and his hair was unlikely to grow back in that area.

The examiner described the area involved as 11 centimeters by 8 centimeters at its broadest points, and the area described had no hair, was pinkish, and had onion skin type desquamation on its lateral borders.  Along a portion of the affected area, the examiner noted that the Veteran had some blunted hair growth.  The area was tender to palpation.  The examiner described the area as 1.5 percent of the Veteran's total body surface area and was not visible from a front view of the Veteran.  

In September 2008, the Veteran appeared for a follow-up.  His physicians noted that the flare-up seemed to be resolving.

In a February 2009 Notice of Disagreement, the Veteran stated that his scalp did not start to improve until 2008, and that the center of his affected area was painful to the touch.  In a February 2009 lay statement, the Veteran stated that his scalp condition got bigger, and that he had scarring on his scalp.

In March 2009, the Veteran was examined by S.S.S., D.O, regarding his skin condition.  He noted that the Veteran used two topical treatments to control his skin condition, as well as Doxycycline.  Dr. S.S.S. also found that the Veteran's condition of the scalp affected 30 percent of his exposed area and 5 percent of his entire body.  He noted no evidence of scarring, but evidence of scarring alopecia affecting 30 percent of the Veteran's scalp.

In September 2009 the Veteran's treatment records indicated that he suffered from a large atrophic plaque devoid of hair on his occipital scalp, surrounded by erythema and follicular papules.  A punch biopsy was performed that day.  In October 2009, the Veteran received the results of the punch biopsy, which was suggestive of lichen planopilaris.  The Veteran was diagnosed with ruptured hair follicles with dense dermal fibrosis and chronic infiltrate of the left occipital scalp.  

In June 2010, the Veteran underwent a VA examination for his skin condition.  In response to questions from the examiner, the Veteran stated that there was a period where he had regular flare-ups with open sores and drainage but that those periods stopped in 2008 or 2009.  The Veteran was started on Plaquenil, and used several topical skin washes per day.  He did not use light therapy or immunosuppressive drugs, and denied fever or weight loss.  He did not show signs of malignant cells, but still has some soreness and itching in the area and itching and flaking across the scalp.  The examiner measured the area affected to be approximated 10 centimeters by 8 centimeters, and noted that the peripheral area was slightly edematous, dry, and itchy.  The area affected was approximately 1.5 percent of the scalp area and less than one percent of the total body surface area.

On an October 2010 VA Form 9, the Veteran noted that his skin condition was getting bigger, and that he was now losing hair in a different place on his head.  He also stated that the area was sore and itched, and that there was some scarring around the edges.

In November 2010, the Veteran had treatment for his skin condition.  The Veteran's doctor noted that he was still taking Plaquenil, which was helping and had no side effects, and that the Veteran's itching had improved, but that the Veteran started having a flare-up 3-4 weeks prior with painful pus bumps.  The examiner described an approximately 9 centimeter white scarred alopecic plaque with perifollicular erythema and several scattered pustules, and polytrichia.  The Veteran was treated with an injection of Kenalog in the most inflamed area of the left vertex scalp.

In an April 2013 lay statement, the Veteran noted that he had sores on the back of his head, and the area itched.  He also stated that the area had pain.

In March 2014, the Veteran underwent a VA examination for his skin disorder.  The examiner diagnosed eczematous dermatitis of the posterior scalp.  At the examination, the Veteran stated that he continued to have sores and occasional itching on his scalp, and that the skin remained tender to touch.  He also stated that was sore when he did not shave his head.  The Veteran used steroid cream on his scalp one per day and took an antibiotic once a day as needed when his scalp was bothering him.  The examiner opined that the Veteran's skin conditions caused disfigurement of the head, face or neck, but that the Veteran did not have skin neoplasms or any systemic manifestations due to the skin disease.  She also indicated that the Veteran took an antibiotic, doxycycline, for less than six weeks over the past twelve months, but used his topical corticosteroid on a constant or near-constant basis.  The Veteran's eczema covered less than five percent of his total body area, and less than five percent of his total exposed body area.  The Veteran's scarring alopecia affected less than twenty percent of his scalp surface.  In her remarks section, the examiner noted that the Veteran had a dermatology note in April 2013 which indicated that he had inflammatory folliculitis with overlying scarring.

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's skin disability.  This is based on the fact that the Veteran used intermittent systemic therapy in the form of doxycycline, Plaquenil, and an injection of Kenalog during the appeal period, and took doxycycline for a total duration of less than six weeks in the past 12-month period.  The Veteran's use of the systemic therapy of doxycycline did not exceed six weeks during the past year; therefore, he does not qualify for the higher rating of 30 percent.  Additionally, the Veteran's scarring did not affect at least five percent of his entire body or exposed areas of the body.

The Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  Because the Veteran is diagnosed with scarring alopecia, the Board looks to Diagnostic Code 7830.  Under that Diagnostic Code, a 0 percent rating is granted if scarring alopecia affects less than 20 percent of the scalp, a 10 percent rating is granted if the condition affects 20 to 40 percent of the scalp, and a 20 percent rating is granted if the condition affects more than 40 percent of the scalp.  

Dr. S.S.S. found that the Veteran's scarring alopecia affected 30 percent of his scalp.  The Veteran's March 2014 examination found that the Veteran's scarring alopecia affected less than 20 percent of his scalp.  Given the conflicting nature of the medical evidence, the Board finds the evidence in equipoise.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this case, the findings of the VA examiner and the competent, credible testimony of Dr. S.S.S. are equally probative.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board finds that the Veteran would qualify for a 10 percent rating under Diagnostic Code 7830.

However, a veteran is not entitled to separate compensable disability awards for both dermatitis and scarring alopecia.  In this case, the Veteran's 10 percent rating under Diagnostic Code 7806 already contemplates the area of the body covered by the condition, and to assign a rating under Diagnostic Code 7830 would constitute pyramiding.  38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  It would be beneficial to the Veteran to continue to rate the condition under Diagnostic Code 7806, because that code offers more opportunity for an increased rating should the condition worsen; Diagnostic Code 7830's highest rating available is 20 percent, whereas the Veteran could obtain a possible rating of 60 percent under Diagnostic Code 7806.  For these reasons, Diagnostic Code 7830 is not more favorable to the Veteran.

The Veteran has been diagnosed with scarring alopecia, and, as discussed further in the remand portion of this opinion, stated multiple times in lay statements that he has scalp pain, particularly when his hair grows.  The Veteran's treatment records and VA examinations show evidence of scarring to the Veteran's scalp.  The Board rates this by analogy to painful scarring, covered under Diagnostic Code 7804.  For Diagnostic Code 7804, a veteran can receive a 10 percent rating for one to two scars that are unstable or painful, a 20 percent rating for three to four unstable or painful scars, and a 30 percent rating for five or more unstable or painful scars.  In this case, the Board considers scarring alopecia to be analogous to a single scar, and affords a separate 10 percent rating under Diagnostic Code 7804.  This does not constitute impermissible pyramiding, because Diagnostic Code 7804 compensates the Veteran for pain, whereas Diagnostic Code 7806 contemplates the area of the body covered by his scalp condition and the method of treatment.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's scalp condition are contemplated by the schedular criteria set forth in Diagnostic Codes 7804 and 7806.  The surface area and treatment of the Veteran's condition is contemplated by Diagnostic Code 7806, and the Veteran's subjective complaints about pain upon hair growth are rated by analogy through Diagnostic Code 7804.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scalp condition, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

3. TDIU

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his hearing loss and scalp condition render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

IV. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the Veteran has withdrawn his appeal of an increased rating for status post fractures of the right tibia and fibula and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's claim of service connection for an eye condition, to include glaucoma, is reopened.

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating for a scalp condition, to include eczematous dermatitis and scarring alopecia of the posterior scalp, is granted at 10 percent but no higher.

A separate rating for the Veteran's painful scarring due to his scalp condition, to include eczematous dermatitis and scarring alopecia of the posterior scalp, is granted at 10 percent but no higher.

The appeal concerning the issue of an initial compensable rating for status post fractures to the right leg tibia and fibula is dismissed.


REMAND

The Veteran's claim for service connection for an eye condition has been reopened.  The last VA examination of the condition took place in July 2010.  In that examination, the examiner noted that she believed his condition would be better diagnosed as ocular hypertension than as pigmentary glaucoma.  She then stated that his condition was not related to any incident or treatment in service, but did not provide an adequate rationale for her conclusions.  Because of this, the Board remands the Veteran's claim for an eye condition in order to obtain an adequate etiology opinion.

Additionally, the Veteran claims service connection for headaches as secondary to his scalp condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to report the symptoms of headaches.  

In April 2008, the Veteran's treatment records noted that he believes his headaches are associated with his scalp condition.  In February 2009, the Veteran noted in a Notice of Disagreement that his scalp condition caused headaches. 

In a December 2009 lay statement, the Veteran stated that he was unsure what caused his headaches, but that he got them when driving long distances or when he was out working.

In June 2011 the Veteran underwent a brain MRI to study his headaches.  The MRI found susceptibility artifacts in the left frontal area, with normal configuration of the midline structures and normal differentiation between gray and white matter.  The tests also showed no abnormality, and no intracranial mass, mass effect or midline shift.  The ventricular system was symmetric and normal in shape, and there was not intra-axial hemorrhage or extra-axial fluid collection.  There was no evidence of susceptibility artifact, restriction, or abnormal enhancement in that system.  There was no demonstrated abnormality in the Veteran's paranasal sinuses, but there was a questionable osseous lesion in the right mastoid area, and a small amount of fluid in the right mastoid cells. 

In a December 2011 lay statement, the Veteran stated that if he shaves his head, his headaches reduce by 80 percent, but if he lets it grow the pain comes back to 100 percent.  In May 2012, the Veteran stated that his headaches are related to his skin condition because when his head is shaved bald, the headaches go away, or reduce from 10 percent to 3 percent.  When his hair grows, the Veteran asserts his headaches go back to being 10 percent.  In an April 2013 lay statement, the Veteran stated that whenever his hair grows, his headaches reach the level of 8 to 9 percent, but once he cuts his hair short, it goes to 0 to 2 percent.

The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because the Veteran can competently report the symptoms of headaches, there is sufficient evidence that the Veteran has a scalp condition, the Veteran alleges that the headaches are caused by the scalp condition and supports it with lay statements indicating that when his hair is cut short the headaches are better, and there is insufficient medical evidence discussing headaches in the Veteran's claims file, these four prongs are fulfilled.  Therefore, the Board must remand for an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's eye condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the July 2010 VA examination discussing the Veteran's eye condition.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye condition began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's headaches, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's April 2008, February 2009, December 2011, May 2012, and April 2013 statements regarding the Veteran's scalp condition and its relation to his headaches.

ii) The Veteran's December 2009 lay statement that he got headaches while driving long distances or while working.

iii) The Veteran's June 2011 brain scan, performed to discover the etiology of the Veteran's headaches.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service or is related to any incident of service.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were proximately due to or the result of his service-connected scalp condition.

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were aggravated beyond their natural progression by his service-connected scalp condition.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  The examiner is also asked to specifically address the Veteran's claims that his headaches worsen with hair growth.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


